Title: Vergennes to the American Commissioners, 31 October 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Versailles 31. Oct. 1778
Vous me demandez, Messieurs, un jour pour l’Echange des Declarations concernant l’Omission des onzieme et douzieme Articles du Traité de Commerce. Si lundi prochain deux novembre peut vous convenir, je serai charmé d’avoir l’honneur de vous recevoir et je me flatte que vous voudrez bien me faire Celui de diner le même jour chez moi. J’ai l’honneur d’être avec une parfaite consideration, Messieurs, Votre très humble et très obeissant serviteur
signé De Vergennes
Messrs. Franklin Lee & Adams
